DETAILED ACTION
Continued Examination Under 37 CFR 1.114
                A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 16, 18, 19, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over IVANESCU et al. (US 2019/0021249 henceforth IVANESCU) in view of Yorio et al. (US 2016/0360712 henceforth Yorio).
Regarding claim 1, Ivanescu teaches a hydroponics system, comprising: a plurality of hydroponics pans comprising: a first hydroponics pan configured to receive a grow solution at a first portion of the first hydroponics pan and having a first drain at a second portion of the first hydroponics pan opposite the first portion and configured to drain the grow solution from the first hydroponics pan (fig. 2); and a second hydroponics pan configured to receive the grow solution from the first drain of the first hydroponics pan and comprising a second drain configured to drain the grow solution from the second hydroponics pan (fig. 2) but fails to teach the hydroponics pans comprising a heat conductive material and a semiconductor light source directly attached to an exterior surface on a bottom of the first hydroponics pan with a thermal adhesive to provide a thermal coupling configured to transfer heat from the semiconductor light source to the grow solution via the thermal adhesive and the heat conductive material of the firs hydroponics pan, the semiconductor light source comprising a light emitting diode (LED) or a printed circuit board with one or more LEDs that is directly attached to the exterior surface on the bottom of the first hydroponics pan with the thermal adhesive. However, Yorio teaches plant trays made of a heat conductive material (para. 0042, the heat sink for the LED fixture comprises a molded thermal conductive material that is shaped wholly or partially as a plant grow tray or planter) and a semiconductor light source (lighting portion 42) directly attached to an exterior surface on a bottom of the first hydroponics pan with a thermal adhesive to provide a thermal coupling configured to transfer heat from the semiconductor light source to the grow solution via the thermal adhesive (thermal transfer medium, para. 0037) and the heat conductive material of the first hydroponics pan (para. 0037, the thermal connection (e.g. direct contact or close proximity) between the planter and heat sink of the LED light fixture allows for the efficient transfer of heat from the LED light fixture 30 to the grow media of the planter 34 and para. 0039, the grow light fixtures 30 are integrated with the planters 34 as an assembly or the fixtures 30 are attached directly to a bottom surface of the planter 34), the semiconductor light source comprising a light emitting diode (LED) or a printed circuit board with one or more LEDs that is directly attached to the exterior surface on the bottom of the first hydroponics pan with the thermal adhesive (para. 0039). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s trays with a light fixture and planter (i.e. tray) assembly as taught by Yorio to remove excess heat and regulate the temperature of the fluid contained within the planter (Yorio, para. 0038, Heat is removed from the LED fixture and used to warm the grow medium which provides benefits including optimizing the efficiency of LED operation and maintaining optimal temperatures for plant growth).
Regarding claim 2, Ivanescu as modified by Yorio teaches the invention substantially as claimed and Ivanescu further teaches wherein the light source is attached to the exterior surface of the first hydroponics pan at a level with the grow solution such that the heat conductive material of the first hydroponics pan  is configured to conduct the heat from the light source to the grow solution that passes through the first hydroponics pan to the second hydroponics pan (grow light assembly 104 is attached to the bottom of the tray, fig. 2).
Regarding claim 3, Ivanescu as modified by Yorio teaches the invention substantially as claimed and Ivanescu further teaches a pump system configured to recirculate the grow solution through the plurality of hydroponics pans to cool the semiconductor light source to an ambient temperature, the pump system comprising: a pump pan configured to receive the grow solution after the grow solution has traversed at least the first drain and the second drain (nutrient tank 102); a pump configured to pump the grow solution from the pump pan to the first hydroponics pan (para. 0019, “Figs. 1 and 2 is a nutrient pump whose function is to pump plant nutrient solution from the nutrient tank 102 to the distribution tank 105”) and a first tube configured to couple to the first drain and a second tube coupled to the second drain (feed line 115, fig. 2).
Regarding claim 10, Ivanescu as modified by Yorio teaches the invention substantially as claimed and Ivanescu further teaches wherein the first hydroponics pan and the second hydroponics pan are rectangular and configured to stack to form a first column of stacked hydroponics pans and to be connected in an array adjacent to an additional column of the stacked hydroponics pans (fig. 2 and 3).
Regarding claim 16, Ivanescu teaches a method of operating a hydroponics system comprising: pumping a grow solution to a first portion of an interior of a first hydroponics pan from a pump (para. 0022), the first hydroponics pan comprising a first semi-conductive light source attached to an exterior surface of the first hydroponics pan (LED lights, para. 0020 and claim 1); draining the grow solution from a second portion of the first hydroponics pan into a second hydroponics pan, the second portion being on an opposite end of the hydroponics system than the first second portion (see figure 2 below); draining the grow solution from the second hydroponics pan via a drain (collection pipe 116), wherein the drain is positioned opposite the second portion of the first hydroponics pan such that the grow solution flows in a serpentine pattern through the first hydroponics pan and the second hydroponics pan (fig. 2) but fails teach the first hydroponics pan comprising a first semi-conductive light source attached to an exterior surface of the first hydroponics pan with a thermal adhesive to provide a thermal coupling, the semiconductor light source comprising a light emitting diode (LED) or a printed circuit board with one or more LEDs that is directly attached to the exterior surface on the bottom of the first hydroponics pan with the thermal adhesive and circulating the grow solution via the pump to cool the first semiconductor light source to an ambient temperature. However, Yorio teaches a first hydroponics pan comprising a first semi-conductive light source (lighting portion 42, fig. 3A) attached to an exterior surface of the first hydroponics pan with a thermal adhesive to provide a thermal coupling (para. 0037, the thermal connection (e.g. direct contact or close proximity) between the planter and heat sink of the LED light fixture allows for the efficient transfer of heat from the LED light fixture 30 to the grow media of the planter 34 and para. 0039, the grow light fixtures 30 are integrated with the planters 34 as an assembly or the fixtures 30 are attached directly to a bottom surface of the planter 34), the semiconductor light source comprising a light emitting diode (LED) or a printed circuit board with one or more LEDs that is directly attached to the exterior surface on the bottom of the first hydroponics pan with the thermal adhesive (para. 0039, the grow light fixtures 30 are integrated with the planters 34 as an assembly or the fixtures 30 are attached directly to a bottom surface of the planter 34) and circulating the grow solution via the pump to cool the first semiconductor light source to an ambient temperature (para. 0040). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s trays with a light fixture and planter (i.e. tray) assembly as taught by Yorio to remove excess heat and regulate the temperature of the fluid contained within the planter (Yorio, para. 0038, Heat is removed from the LED fixture and used to warm the grow medium which provides benefits including optimizing the efficiency of LED operation and maintaining optimal temperatures for plant growth).
Regarding claim 18, Ivanescu teaches a plurality of hydroponics pans arranged in an array and comprising a top pan and a bottom pan (fig. 2); a pump connected to an outflow tube (collection pipe 116, para. 0023), the outflow tube configured to receive a fluid from the bottom pan and to provide the fluid to the top pan (para. 0023, fluid is returned to nutrient tank 102 to be pumped up to distribution tank 105 to a top feed line 115) but fails to teach a plurality of light sources attached to an exterior surface on a bottom of the plurality of hydroponics pans with a thermal adhesive to provide a thermal coupling, including a first semiconductor light source attached to the exterior surface of a first hydroponics pan of the plurality of hydroponics pans with the thermal coupling configured to transfer heat from the first semiconductor light source to the fluid via a heat conductive material of the first hydroponics pan, the first semiconductor light source comprising a light emitting diode (LED) or a printed circuit board with one or more LEDs that is directly Appl. Ser. No. 16/186,4476Attorney Docket No: 129302-0001UT01attached to the exterior surface on the bottom of the first hydroponics pan with the thermal adhesive, wherein the first hydroponics pan is configured to receive the fluid from the pump, to circulate the fluid across the first hydroponics pan, and to drain the fluid via a first drain into a second hydroponics pan of the plurality of hydroponics pans to cool the first semiconductor light source to an ambient temperature. However, Yorio teaches a plurality of light sources (lighting portion 42) attached to an exterior surface on a bottom of the plurality of hydroponics pans with a thermal adhesive to provide a thermal coupling (thermal transfer medium, para. 0037), including a first semiconductor light source attached to the exterior surface of a first hydroponics pan of the plurality of hydroponics pans with the thermal coupling configured to transfer heat from the first semiconductor light source to the fluid via a heat conductive material of the first hydroponics pan (para. 0037, the thermal connection (e.g. direct contact or close proximity), the first semiconductor light source comprising a light emitting diode (LED) or a printed circuit board with one or more LEDs that is directly Appl. Ser. No. 16/186,4476Attorney Docket No: 129302-0001UT01attached to the exterior surface on the bottom of the first hydroponics pan with the thermal adhesive (para. 0039, the grow light fixtures 30 are integrated with the planters 34 as an assembly or the fixtures 30 are attached directly to a bottom surface of the planter 34), wherein the first hydroponics pan is configured to receive the fluid from the pump, to circulate the fluid across the first hydroponics pan, and to drain the fluid via a first drain into a second hydroponics pan of the plurality of hydroponics pans to cool the first semiconductor light source to an ambient temperature (para. 0037, the thermal connection (e.g. direct contact or close proximity) between the planter and heat sink of the LED light fixture allows for the efficient transfer of heat from the LED light fixture 30 to the grow media of the planter 34, fig, 3C and para.0040), It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s trays with a light fixture and planter (i.e. tray) assembly as taught by Yorio to remove excess heat and regulate the temperature of the fluid contained within the planter (Yorio, para. 0038, Heat is removed from the LED fixture and used to warm the grow medium which provides benefits including optimizing the efficiency of LED operation and maintaining optimal temperatures for plant growth).
Regarding claim 19, Ivanescu as modified by Yorio teaches the invention substantially as claimed and Ivanescu further teaches wherein the second hydroponics pan is configured to receive the fluid from the first drain of the first hydroponics pan, to circulate the fluid across the second hydroponics pan in an opposite direction than a direction in which the fluid circulates across the first hydroponics pan, and to drain the fluid via a second drain (fig.2).
Regarding claim 37, Ivanescu as modified by Yorio teaches the invention substantially as claimed and Yorio further teaches wherein the semiconductor light source does not include a chassis (para. 0039, the grow light fixtures 30 are integrated with the planters 34 as an assembly or the fixtures 30 are attached directly to a bottom surface of the planter 34).  
Regarding claim 38, Ivanescu as modified by Yorio teaches the invention substantially as claimed and Yorio further teaches wherein the semiconductor light source does not include a separate cooling mechanism (para. 0038, a circulation system comprising a pump and fluid conduits may be used to circulate water or hydroponics solution contained in planters to remove any excess heat and regulate the temperature of the fluid contained within the planter. Heat is removed from the LED fixture and used to warm the grow medium).
Claims 12, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Yorio, as applied to claims 1 and 18 above, further in view of Trumley et al.  (US 4051626 henceforth Trumley).
Regarding claim 12, Ivanescu as modified by Yorio teaches the invention substantially as claimed and Ivanescu further teaches wherein the light source is coupled to the first hydroponics pan and is configured to provide light to the second hydroponics pan (grow lights of a top is located above a bottom tray, fig. 2) but fails to teaches a power supply attached to the exterior surface at least one of the plurality of hydroponics pans separately from an attachment of the light source, wherein the power supply is configured to provide power to the light source and wherein the power supply comprises a controller configured to measure or control at least one parameter of the light source. However, Trumley teaches a power supply (col. 5, ll. 20-30) attached to the exterior surface of a hydroponic pan separately from an attachment of the light source (col. 2, line 67-col. 3, line 3), wherein the power supply is configured to provide power to the light source, and wherein the power supply comprises a controller configured to measure or control at least one parameter of the light source (col. 5, ll. 20-30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with a control system as taught by Trumley to provide an automatic system without the need for constant attention on the part of the user.
Regarding claim 20, Ivanescu as modified by Yorio teaches the invention substantially as claimed but fails to teach a controller attached to the exterior surface of at least one of the plurality of hydroponics pans separately from an attachment of the plurality of light sources and configured to measure or control at least one parameter of the plurality of light sources. However, Trumley teaches a controller (control panel 38, col. 5, ll. 52-53) attached to the exterior surface of one of the plurality of hydroponics pans separately from an attachment of the plurality of light sources (fig. 1) and configured to measure or control at least one parameter of the plurality of light source (col. 5, ll. 20-21, 28-30 and 52-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with a control system as taught by Trumley to provide an automatic system without the need for constant attention on the part of the user.
Regarding claim 21, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed Trumley further teach wherein the controller attached to the exterior surface of at least one of the first hydroponics pan or the second hydroponics pan and having thermal contact with the heat conductive material at a level with a grow solution (controller 30 is located on sidewall of base pan 12, fig. 1).
Regarding claim 23, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the plurality of hydroponics pans includes a first stack of rectangular hydroponics pans and a second stack of rectangular hydroponics pans positioned adjacent to the first stack to form an air flow passage that extends across adjacent hydroponics pans in the first stack and the second stack (para. 0021, fig. 2).
Regarding claim 24, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed and Trumley further teaches wherein the power supply attached to the exterior surface of at least one of the first hydroponics pan or the second hydroponics pan and having thermal contact with the heat conductive material at a level with a grow solution (controller 30 is located on sidewall of base pan 12, (col. 5, ll. 20-21, 28-30 and 52-53, fig. 11a).
Claims 13, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Yorio and Trumley, as applied to claim 12 above, further in view of Takashima (US 6061957).
Regarding claim 13, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed but fails to teach wherein the at least one parameter comprises light intensity. However, Takashima teaches a light intensity parameter (col. 9, ll. 6-10) to maintain an environment suitable for plant growth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with a light intensity parameter as taught by Takashima to maintain an environment suitable for plant growth.
Regarding claim 14, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed but fails to teach wherein the controller comprises an LED driver. However, Takashima teaches controller comprises an LED driver (col. 9, ll. 6-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED lighting system as taught by Takashima to increase the efficiency of the system.
Regarding claim 22, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed but fails to teach wherein the at least one parameter comprises one or more of a photosynthetic photon flux density (PPFD) and an LED current. However, Takashima teaches a photosynthetic photon flux density (PPFD) (intensity, col. 9, ll. 6-10) and an LED current (on/off controller, col. 9, ll. 6-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Takashima to control the status and illumination intensity of the lights to increase the efficiency of the system.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Yorio and Trumley, as applied to claim 12 above, further in view of Liu (US 2017/0264236).
Regarding claim 15, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed but fails to teach wherein the at least one parameter comprises an LED photon efficiency. However, Liu teaches an LED photon efficiency (para. 0050). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with a light system as taught by Liu to reduce power consumption while providing optimum illumination for plant growth.
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Yorio and Takashima.
Regarding claim 17, Ivanescu as modified by Yorio teaches the invention substantially as claimed but fails to teach controlling a hydroponics system parameter, wherein the hydroponics system parameter comprises at least one of a photosynthetic photon flux density (PPFD) and an LED current. However, Takashima teaches hydroponics system parameter comprises at least one of a photosynthetic photon flux density (PPFD) (intensity, col. 9, ll. 6-10) and an LED current (on/off controller, col. 9, ll. 6-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Takashima to control the status and illumination intensity of the lights to increase the efficiency of the system.
Claims 25, 26, 27, 28, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Yorio and Trumley, as applied to claims 12 above, further in view of Lewis (US 10624275).
Regarding claim 25, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the hydroponics system comprises multiple light sources, each of the multiple light sources being attached to the exterior surface of at least one of the plurality of hydroponics pans (para. 0020, fig. 2) but fails to teach wherein the controller is configured to separately control a light intensity for a subset of one or more of the multiple light sources. However, Lewis teaches a controller configured to separately control a light intensity for a subset of one or more of the multiple light sources (col. 17, ll. 48-49 and col. 21, ll. 25-33 and 36-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Regarding claim 26, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the hydroponics system comprises multiple light sources, each of the multiple light sources being attached to the exterior surface of at least one of the plurality of hydroponics pans (para. 0020, fig. 2) but fails to teach wherein the controller is configured to separately control a wavelength and light intensity for a subset of one or more of the multiple light sources. However, Lewis teaches a controller configured to separately control a wavelength (col. 21, ll. 25-33) and light intensity for a subset of one or more of the multiple light sources (col. 17, ll. 48-49 and col. 21, ll. 36-43) to yield a desired type of growth or manipulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Regarding claim 27, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed and Lewis further teaches wherein the controller is configured to separately control the light intensity and wavelength with respect to time for a subset of one or more of the multiple light sources (col. 17, ll. 48-49 and col. 21, ll. 25-40).
Regarding claim 28, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the hydroponics system comprises multiple light sources, each of the multiple light sources being attached to the exterior surface of at least one of the plurality of hydroponics pans (para. 0020, fig. 2) but fails to teach wherein the controller is configured to individually adjust one or more of light intensity or wavelength output for each of the multiple light sources over time. However, Lewis teaches a controller configured to individually adjust one or more of light intensity (col. 21, ll. 36-43) or wavelength output for each of the multiple light sources over time (col. 21, ll. 25-33) to yield a desired type of growth or manipulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Regarding claim 29, Ivanescu as modified by Yorio, Trumley and Lewis teaches the invention substantially as claimed and Lewis further teaches at least one sensor, wherein the controller individually adjusts the one or more of the light intensity or a wavelength output based on measurements of the at least one sensor (col. 21, ll. 36-43).
Regarding claim 33, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed but fails to teach individually measure parameters for different wavelengths of light; and individually control one or more of an intensity or an output wavelength for each of multiple light sources. However, Lewis teaches individually measure parameters for different wavelengths of light; and individually control one or more of an intensity or an output wavelength for each of multiple light sources. (col. 21, ll. 25-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Claims 30, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Yorio, Trumley and Lewis, as applied to claims 25 above, further in view of Licamele et al.  (US 2013/0102076 henceforth Licamele).
Regarding claim 30, Ivanescu as modified by Yorio, Trumley and Lewis teaches the invention substantially as claimed but fails to teach wherein each of the multiple light sources comprises a quantum generated light emitting diode (LED), and the controller is configured to adjust individual quantum generated LED wavelengths to form a combination of wavelengths. However, Licamele teaches each of a multiple light sources comprises a quantum generated light emitting diode (LED) (para. 0035, quantum dot LEDs), and the controller is configured to adjust individual quantum generated LED wavelengths to form a combination of wavelengths (para. 0068). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Licamele to precisely and accurately control and manipulate a plant’s development.
Regarding claim 31, Ivanescu as modified by Yorio, Trumley, Lewis and Licamele teaches the invention substantially as claimed and Licamele further teaches wherein the combination of wavelengths includes an ultraviolet wavelength of 285 nm and below a lower limit of 400 nm for photosynthetic active radiation (para. 0068).
Regarding claim 32, Ivanescu as modified by Yorio, Trumley, Lewis and Licamele teaches the invention substantially as claimed and Licamele further teaches wherein the combination of wavelengths includes a far-red wavelength of 760 nm and above an upper limit of 700 nm for photosynthetic active radiation (para. 0068).
Claims 34, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Yorio and Trumley, as applied to claims 12 above, further in view of Bafetti et al. (US 2010/0020536 henceforth Bafetti).
Regarding claim 34, Ivanescu as modified by Yorio and Trumley teaches the invention substantially as claimed but fails to teach comprising multiple power supplies with different power supplies for different wavelengths of light. However, Bafetti teaches multiple power supplies with different power supplies for different wavelengths of light (para. 0073 and 0077) to facilitate the growth of plants.
Regarding claim 35, Ivanescu as modified by Yorio, Trumley and Bafetti teaches the invention substantially as claimed and Bafetti further teaches wherein the controller is configured to independently control each of the multiple power supplies for independent control over an intensity of the different wavelengths of light (para. 0038 and 0100).
Regarding claim 36, Ivanescu as modified by Yorio, Trumley and Bafetti teaches the invention substantially as claimed and Bafetti further teaches a potentiometer configured to vary an intensity of the different wavelengths of light (potentiometers 136a, 136b,137a and 137b, para. 0095 and 0100).  
Response to Arguments
Applicant’s arguments filed 1/18/2022, have been fully considered and are not persuasive. 
In response to applicant’s argument that “a semiconductor light source directly attached to an exterior surface on a bottom of the first hydroponics pan with a thermal adhesive to provide a thermal coupling configured to transfer heat from the semiconductor light source to the grow solution via the thermal adhesive and the heat conductive material of the first hydroponics pan, the semiconductor light source comprising a light emitting diode (LED) or a printed circuit board with one or more LEDs that is directly attached to the exterior surface on the bottom of the first hydroponics pan with the thermal adhesive,” the examiner disagrees. The combination of IVANESCU and Yorio discloses the claimed limitation. Yorio teaches a semiconductor light source i.e. lighting portion 42 directly attached to an exterior surface on a bottom of a first hydroponics pan with a thermal adhesive i.e. thermal transfer medium in paragraph 0037 and paragraph 0039 discloses fixtures 30 being attached directly to a bottom surface of the planter 34. 
Applicant’s arguments with respect to Wittlin and Akroyd have been considered but are moot as the new grounds of rejection does not rely on either Wittlin or Akroyd in the current office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647